Title: To George Washington from Major General John Sullivan, 2 March 1778
From: Sullivan, John
To: Washington, George



My Dear General
Camp Valley Forge March 2d 1778

Nothing can be more painful to me than the Repetition of a request which is known to be Disagreable to a Commander to whom America in General & myself in particular Stand So much indebted—after So

polite a Refusal as I have once had I Should have Remained forever Silent upon the Subject: did not pure necessity which knows no Law Compell me to repeat my request—I Sincerely Lament my being Compelld ⟨to d⟩iscover my Situation & my feelings & hope that ⟨my⟩ Long Silence upon the Subject will be Look⟨ed upon⟩ by your Excellency Rather as Evidence of pati⟨en⟩ce ⟨than⟩ as a mark of my having the gift of Complaining without Cause—I Shall Repeat Facts. when Britain First begun to Send Troops to Boston I began at great Expence to Maneuvre Troops as well in the Eastern part of Massa. as in our own State This not only occasioned a Loss of Time but The Loss of money was Enevitable I then Served the publick part of Two years in Congress: between the Sessions of Congress I undertook to Dismantle the Fort at Pescataway The Continent have Received & used the Cannons Small Arms Powder &ca which were at my Expence Removed into the Country at the Distance of a number of miles for which I have never had the Least Reward or have I the Least probability of it—Since I have been in the Service I have been rather unfortunate. I have been Robbd at Long Island Newyork New Rochell & at Peaks Kill. The Last of those Losses I never Suspected till I was on my Return from New England & had arrived within a mile of the place—I Lost at those Several times Ten Suits of Cloathes Compleat A Large Quantity of Linnen all my Camp Equipage a valuable Military Library &ca &ca I have notwithstanding weathered out the Campaign but have neither Cloathes or Equipage to begin another or money to purchase. I have Lost three horses in the Service which I am not able to Replace & though one of them was killd in Action & the others in Different Service Congress will make me no Recompence. under those Circumstances I have but two ways Left one is to Quit the Service Entirely & the other to Quit it for a Season to prepare myself for greater Fatigues & Losses—I need not mention to your Excy how inadequate The Eight pences allowed by Congress is to the Support of an officer my first Letter has hinted it I am Sure your Excy can See the Justice of the hints. I have mentioned two ways of Relief for myself—my first Letter has Shown the necessity as well as a Letter I wrote to Colo. Harrison from Princeton in June Last—could I be permitted to have my Choice it would be the former as I have Suffered too much & Received too Little for the Fatigue I have Endured if This Licence can be procured without Trouble to your Excellency & without my Incurring yr Excys Censure it will much oblidge Dr General him that is with Every Sentiment of Gratitude & Respect yr Excys most obedt Servt

Jno. Sullivan

